Citation Nr: 1342498	
Decision Date: 12/23/13    Archive Date: 12/31/13

DOCKET NO.  08-03 382A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for a gastrointestinal disorder.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Peters, Associate Counsel



INTRODUCTION

The Veteran had active duty service from July 1967 to July 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.  The Veteran timely appealed that decision, with respect to the issues noted above.  Subsequently, during the pendency of the appeal, jurisdiction over this case has been transferred to the RO in St. Petersburg, Florida.

This case was last before the Board in January 2012, when it was remanded for further development.  It has been returned to the Board for further appellate review at this time.  

The issue of service connection for a gastrointestinal disorder is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

An acquired psychiatric disability, including PTSD did not have its clinical onset in service and was not aggravated therein.  An acquired psychiatric disability is not otherwise related to active duty; a psychosis was not exhibited within the first post service year.  


CONCLUSION OF LAW

An acquired psychiatric disability, including PTSD, was not incurred or aggravated in service, and a psychosis may not be presumed to have been incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.385 (2013).  
REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2013).  

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In addition, the notice requirements of the VCAA apply to all elements of a service-connection claim, including the degree of disability and the effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.  VCAA notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Where complete notice is not timely accomplished, such error may be cured by issuance of a fully compliant notice, followed by readjudication of the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

Here, the Veteran was sent a letter in November 2006 that provided information as to what evidence was required to substantiate the claim of service connection for a psychiatric disorder herein decided and of the division of responsibilities between VA and a claimant in developing an appeal.  The letter also explained what type of information and evidence was needed to establish a disability rating and effective date.  Accordingly, no further development is required with respect to the duty to notify.

Next, VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting him in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The claims file contains the Veteran's service treatment records, as well as post-service reports of VA and private treatment and examination.  Moreover, his statements in support of the claim are of record.  The Board has carefully reviewed such statements and concludes that no available outstanding evidence has been identified.  The Board has also perused the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claim herein decided.  

The Board acknowledges that the psychiatric disorder claim was the subject of a January 2012 remand.  In that remand, the Board instructed that the Veteran be afforded a VA psychiatric examination and that a search for further service treatment and personnel records be completed.  After completing a search for outstanding service treatment and personnel records, the RO/AMC issued a formal finding of unavailability for those records in May 2012.  The Veteran additionally underwent a VA examination for his psychiatric condition in February 2012.  Therefore, the Board finds that its remand order has been substantially complied with, and it may proceed to adjudicate upon the merits of this case.  See Stegall v. West, 11 Vet. App. 268 (1998) (A remand by the Board confers upon the claimant, as a matter of law, the right to compliance with the remand order).

For the above reasons, no further notice or assistance to the appellant is required to fulfill VA's duty to assist the appellant in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).


Analysis

The Board has reviewed all of the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000). 

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table); see also Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303. 

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology.  Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage 10 Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 Vet. App. 296, 302 (1999).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson, 12 Vet. App. at 253 (lay evidence of in-service incurrence sufficient in some circumstances for purposes of establishing service connection); 38 C.F.R. § 3.303(b).  

In relevant part, 38 U.S.C.A. 1154(a) (West 2002) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009). 

"[L]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence").  

"Symptoms, not treatment, are the essence of any evidence of continuity of symptomatology."  Savage, 10 Vet. App. at 496 (citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991)).  Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno, supra (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")). 

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as opposed to merely isolated findings or a diagnosis including the word "chronic."  When the fact of chronicity in service (or during any applicable presumptive period) is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b). 

However, 38 C.F.R. § 3.303(b) only applies to the list of chronic diseases/disabilities recognized by VA as being chronic and those chronic diseases/disabilities are listed in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013) (holding that 38 C.F.R. § 3.303(b) only applies to the listed chronic disabilities in 38 C.F.R. § 3.309(a)).

Service connection may be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2013). 

Moreover, where a veteran served continuously for ninety (90) days or more during a period of war, or during peacetime service after December 31, 1946, and a psychosis becomes manifest to a degree of 10 percent within one year from date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2013).

The Veteran filed his claim in October 2006, and in a statement, he indicated that he was having "nightmares concerning the military and [his] service in Vietnam."  He was seeing a mental health professional due to paranoia, indicated he was hypervigilant, and wanted his house closed at all times.  

The Veteran's service personnel records document that he served in the Republic of Vietnam.  At entry it was noted that the Veteran had an anxiety reaction that was not considered disabling.  The service treatment records do not demonstrate any complaint of, treatment for, or diagnosis of any psychiatric disorders or problems.  The Veteran reported that he had or had had depression or excessive worry on his Report of Medical History at discharge (as he did on service entry).  The separation examination revealed a normal psychiatric status.


In a January 2007 statement regarding alleged stressors, VA Form 21-0781, the Veteran indicated that he suffered from panic attacks during inspections of ranks during which he would have "head tremors" and would hyperventilate.  He stated that such attacks continued today.  He further indicated that he had fear and panic attacks "caused by verbal abuse of vulgarity and shouting at [him] from superior officers, also pressures and stress of basic training."  

In that same statement, the Veteran additionally averred that he was shot at and feared for his life when he was on guard duty in the Republic of Vietnam.  He indicated that he suffered from panic attacks, hyperventilation, near-fainting spells and dizziness while on guard due to his fear, as well as having "visible head tremors"; such symptoms continued to this day, including having nightmares.  

The Veteran additionally submitted a similar statement in January 2007, which basically reiterates the same stressors and psychiatric symptoms as noted in the VA Form 21-0781.  

In October 2006, the Veteran was seen for mental health outpatient treatment and a mental health consultation.  At that time, the Veteran was noted as appearing nervous and uncomfortable being seen; he had not wanted to come in, but the Emergency Room doctor thought he should.  The Veteran gave a long history of panic attacks.  He reported that they began when he was graduating college and asked for his diploma to be given to him on the side.  The Veteran stated that he has had his psychiatric problems since 1968 in Vietnam.  Furthermore, he reported that he was diagnosed with an anxiety disease 20 years prior by a private physician; at that time, he focused his treatment on his marital difficulties and divorce and "did not let them know everything."  After examination, the Veteran was diagnosed with psychosis, not otherwise specified (NOS), anxiety disorder NOS, and rule out PTSD, delusional, obsessive compulsive and panic disorders.

The RO denied service connection for a psychiatric disorder in a February 2007 rating decision; the Veteran submitted a timely notice of disagreement with that decision in March 2007.  In his notice of disagreement, he contended that his psychiatric disorder had its "inception while [he] was on active duty."  

In March 2007, the Veteran again submitted another VA Form 21-0781 regarding his claimed military stressors.  He reported that during basic training, he experienced harassment and verbal abuse.  He also described combat stressors in Viet Nam.  It was concluded that the verbal abuse, anxiety and embarrassment that began in basic training "is the root of" his current problems, though "the real distress and mental brutality comes from the memories of Vietnam."

Private psychiatric treatment records from 1992 demonstrate that the Veteran did not relate inservice stressors to his psychiatric issues at that time.  The Veteran was noted as having anxiety, an adjustment reaction and rule out Tourette's disorder.  Such were associated, as he stated, with financial and marital difficulties associated with a divorce.  One treatment record did note that he was in Vietnam, and did drugs, including marijuana, before "being saved."  That same note indicated that his head tremors began 20 years prior-such puts the onset in approximately 1972, after the Veteran's discharge from military service.

A June 2007 VA treatment record documents the Veteran having generalized anxiety with panic attacks in the medical history, and directs the reader to the Veteran's mental health records.  May 2007 VA mental health records document diagnoses of Anxiety Disorder NOS, rule out bipolar affective disorder with recent hypomanic episodes.  In that May 2007 treatment record, the Veteran reported that his psychiatric symptoms began after he returned from Vietnam and that he never sought treatment for his condition until recently; he complained of a long-standing history of panic attacks, tremulousness especially of the head, paranoia and generalized anxiety at that time.

The Board has additionally reviewed the Veteran's Social Security Administration (SSA) records, which generally consist of VA treatment records those of which are relevant to the psychiatric claim have been noted above.

The Board notes that subsequent statements from the Veteran generally demonstrate similar complaints regarding the onset of psychiatric problems due to embarrassment, etc. in basic training.  

The Veteran was afforded a VA psychiatric examination in February 2012.  During that examination, the Veteran was diagnosed with Bipolar Disorder NOS.  The examiner noted that he reviewed the claims file.  The Veteran reported that he did not have any pre-military psychiatric problems.  The examiner noted the Veteran's military service and noted that the Veteran spent a year in the Republic of Vietnam.  The Veteran, however, reported that he was "cursed out a lot during basic training" and was humiliated.  He reported that it was "over and over" and he "couldn't take it."  He also reported being hit once and put in the bathroom; "he punched me very hard in my gut, I have never told anybody."  The Veteran's one reported stressor during that examination was the physical assault that occurred during basic training, as noted above.  The Veteran denied feeling his life was in danger, helpless or horrified.  

The examiner noted that the Veteran met criterion A and D for a diagnosis of PTSD, but did not meet criterion B, C, E. or F.  He specifically noted that the Veteran does not meet the full criteria for PTSD for criterion E and F.  

On examination, the examiner noted that the Veteran had a depressed mood, anxiety, chronic sleep impairment, and disturbances of motivation and mood.  The examiner noted that the Veteran also "exhibit[ed] irritability, history of frequent moving/relocation in the past, hyperreligiosity, verbose, grandiose, having a "special gift," trouble sleeping, [and] episodes of elation that [are] better accounted for by Bipolar Disorder NOS.  He was not psychotic, [] suicidal or homicidal during this exam."  

Following review of the claims file, the examiner wrote the following opinion: 

After reviewing the claims file and electronic medical charts and conducting a diagnostic psychiatric examination, it is my professional medical opinion that the Veteran does not meet [the] diagnostic criteria for PTSD as per DSM-IV-TR.  The Veteran's Axis I diagnosis of bipolar disorder is not related to a fear of hostile military or terrorist activity.  Rationale:  The Veteran's symptoms are better accounted for Bipolar Disorder NOS as per DSM-IV-TR.  Veteran reported being humiliated during basic training, being cursed at a lot.  The Veteran stated that he did not report the physical assault.  The Veteran denied that his life or physical integrity was at risk.  Several inconsistencies noted.

In an April 2012 statement-similar to a lengthier June 2012 statement-the Veteran again related his psychiatric problems to panic attacks that began during basic training due to being cursed at, etc.  

In an April 2012 VA treatment record, the Veteran was diagnosed with Undifferentiated Somatoform Disorder and Panic Disorder without Agoraphobia.  The Veteran reported that he was upset he was diagnosed as bipolar during the February 2012 examination instead of with a panic disorder.  He further stated that he continued to have panic attacks with head tremors and continued paranoia where he believes others are following him or trying to shoot him; he reacts to these beliefs with evasive actions.  He stated that he knew "it [was] all in his head."  The Veteran declined to see a psychiatrist at that time, citing negative experiences with all prior treatment providers.  

Based on the foregoing evidence, the Board finds that psychiatric disability existed at service entry; the Veteran was diagnosed with an anxiety reaction.  It was not considered disabling.  There was not psychiatric treatment in service and no psychiatric disability was found in service or on the separation examination.  The Veteran's current disability is Bipolar Disorder NOS and such is not related to his military service.  

While evidence of record demonstrates past diagnoses of: Undifferentiated Somatoform Disorder, Panic Disorder without Agoraphobia, Anxiety Disorder NOS and Psychosis NOS, the Board finds that those diagnoses were not made during full psychiatric work-ups.  The February 2012 examiner, a psychiatrist, reviewed all of the diagnoses rendered throughout the appeal period, and concluded that Bipolar Disorder NOS was the most appropriate diagnosis for the Veteran's claimed symptomatology.  In any event, there was no finding that psychiatric disability increased in severity during service or that current psychiatric disability was present in service, within the first post service year, or otherwise related to active duty.  The Board notes that the Veteran's feelings of humiliation, panic attacks, anxiety, etc. were all considered by the February 2012 examiner.  

Insofar as the Veteran has asserted that he has PTSD, the Board finds that the Veteran is not competent to self-diagnose any psychiatric disorders.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (noting general competence to testify as to symptoms but not to provide medical diagnosis); see also Jones v. West, 12 Vet. App. 383, 385 (1999) (where the determinative issue is one of medical causation or a diagnosis, only those with specialized medical knowledge, training, or experience are competent to provide evidence on the issue).  

Moreover, the February 2012 examiner specifically contemplated and rejected such a diagnosis as the Veteran did not meet 4 of the 6 criteria for such a diagnosis.  The Board finds that the February 2012 examiner is more probative in this case than the noncompetent statements of the Veteran regarding contentions of potential psychiatric diagnoses.  The Board notes that other references to PTSD in the record indicate that such were "rule out" diagnoses of PTSD, which are not final diagnoses, but rather working diagnoses.  

Thus, the Veteran's current diagnosis for VA purposes is Bipolar Disorder NOS, and all the other diagnoses noted in the record are incorporated into that diagnosis or were rejected in lieu of the Bipolar Disorder diagnosis and were not true or appropriate diagnoses of the Veteran's actual psychiatric disorder throughout the appeal period.  Thus, the first element of service connection has been met in this case.

The Veteran has related his psychiatric problems mostly to his "humiliation and embarrassment" suffered during basic training from being made to stand at attention, be inspected, and yelled and cursed at by his superiors.  The Veteran has also stated that he "feared for his life while standing guard duty in the Republic of Vietnam."  

Turning to the nexus requirement, the Board again finds that the Veteran is not competent to give an opinion regarding etiology.  See Jandreau, supra.  Instead, the sole competent and relevant evidence regarding this element of service connection is the February 2012 examiner's opinion.  The Veteran did not relate his psychiatric problems as being related to any "fear of hostile military activity" during his period of service in Vietnam during his recent VA examination, but rather related it to his basic training.  The February 2012 examiner noted that the Veteran attributed current psychiatric disability to maltreatment during basic training.  The examiner further noted that there were several inconsistencies in the Veteran's reports regarding stressors and incidents in service.  The Board agrees with this assessment.

In addition to the examiner's opinion, the Board notes that the Veteran's reporting of onset of "head tremors" in service appear only in more recent treatment records, after the Veteran had filed for VA benefits, and most of his statements regarding onset of symptoms are self-serving and lack in credibility.  The Board particularly highlights that in 1992, when there was no pecuniary benefit at stake, the Veteran reported that his head tremors began 20 years prior to that treatment, which would have been 2 years after his discharge from service.  This statement is in contrast to the Veteran's current reporting that such problems began in 1967, during basic training, which is 5 years prior to his past contemporaneous reporting.  The Board finds the Veteran's 1992 report to be more credible and probative with regards to onset of symptomatology in this case.

Additionally, the Board notes that when seen in 1992, the Veteran attributed his problems as due to occupational and marital issues.  The Board finds these contemporaneous reports to be vastly more probative and credible as to the nature and etiological cause of the psychiatric problems in this case, rather than the more recently made self-interested statements.

The most probative evidence does not demonstrate a link between the currently-diagnosed Bipolar Disorder and military service.  Instead, the Veteran's more contemporaneous reports in 1992 demonstrate that such symptoms began after military service, and the only competent opinion of record from the February 2012 examiner does not demonstrate a link to service.  Accordingly, the Board must deny service connection for the Veteran's claimed psychiatric disorder at this time on the basis of the evidence of record.  See 38 C.F.R. §§ 3.102, 3.303, 3.304.

In reaching the above conclusion, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).


ORDER

Service connection for a psychiatric disorder, to include PTSD, is denied.


REMAND

With respect to the claimed gastrointestinal disorder, the Veteran's VA treatment records appear to mostly characterize such as "chronic abdominal pain," "bloating," and "generalized abdominal pressure."  However, more recent VA treatment records appear to have diagnosed the Veteran with irritable bowel syndrome (IBS).  The Veteran's service treatment records document that he was seen for abdominal cramps in January 1968.  No VA examination has been provided to the Veteran respecting his gastrointestinal disorder at this time.  Consequently, the Board finds that the low threshold for providing a VA examination has been met, and thus, that claim must also be remanded at this time.  See 38 U.S.C.A. § 5103A(d) (West 2002); McLendon v. Nicholson, 20 Vet App. 79, 81 (2006).

Ongoing private and VA treatment records should also be obtained.  See 38 U.S.C.A. § 5103A(b), (c); 38 C.F.R. § 3.159(b); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim). 

Accordingly, the case is REMANDED for the following action:

1.  Obtain any relevant VA treatment records from the Huntington, Gainesville, and Jacksonville VA Medical Centers, or any other VA medical facility that may have treated the Veteran, since November 2012 and associate those documents with the claims file.

2.  Schedule the Veteran for a VA examination in order to determine the nature and etiology of any gastrointestinal disorder found.  The claims folder must be made available to and be reviewed by the examiner in conjunction with the examination.  All tests deemed necessary should be conducted and the result reported in detail.

After review of the claims file and examination of the Veteran, the examiner should identify any gastrointestinal disorders found, to include IBS.  

The examiner should then opine as to whether the Veteran's gastrointestinal disorders are more likely, less likely, or at least as likely as not (50 percent or greater probability) began in or is otherwise related to military service.  

The examiner should discuss Veteran's lay statements, the January 1968 notation of abdominal cramps in service, the separation examination revealing normal gastrointestinal system, and the Report of Medical History at service discharge showing the Veteran denied having or having had frequent indigestion and/or stomach or intestinal problems.  

All opinions must be accompanied by a rationale.  If the examiner determines that the questions cannot be resolved without resorting to speculation, then an explanation as to why this is so must be provided.

4.  Following any additional indicated development, the RO/AMC should review the claims file and readjudicate the Veteran's claim of service connection for a gastrointestinal disorder, to include as secondary to claimed psychiatric disorder.  If the benefits sought on appeal remain denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


